     Case 2:19-bk-13957-RK       Doc 34 Filed 11/20/19 Entered 11/20/19 12:59:35             Desc
                                  Main Document Page 1 of 3



1
2
                                                                   FILED & ENTERED
3
4                                                                        NOV 20 2019
5
                                                                    CLERK U.S. BANKRUPTCY COURT
                                                                    Central District of California
6                                                                   BY bakchell DEPUTY CLERK


7
                                     NOT FOR PUBLICATION
8
                             UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                    LOS ANGELES DIVISION
11
12
13   In re:                                      Case No. 2:19-bk-13957-RK
14   BARBARA ILIANA HUERTA CANO,                 Chapter 7
15                                               ORDER DENYING MOTION OF CHAPTER 7
                                     Debtor.
                                                 TRUSTEE FOR ORDER VACATING
16
                                                 DEBTOR’S DISCHARGE AND FOR
17                                               DISMISSAL OF CASE

18                                               Date: November 19, 2019
                                                 Time: 2:30 p.m.
19                                               Courtroom: 1675
20
              This bankruptcy case came on for hearing before the undersigned United States
21
     Bankruptcy Judge on November 19, 2019 on the Motion of Sam S. Leslie, Chapter 7
22
     Trustee for Order Vacating Debtor’s Discharge and for Dismissal of Case (“Motion”)
23
     (Docket No. 29), filed on October 25, 2019. No appearances were made at the hearing.
24
              ///
25
26
27
28




                                                -1-
     Case 2:19-bk-13957-RK          Doc 34 Filed 11/20/19 Entered 11/20/19 12:59:35        Desc
                                     Main Document Page 2 of 3



1
2          Having considered the Motion and for the reasons stated in its tentative ruling on
3    the Motion posted before the hearing on the court’s website (copy attached hereto) and
4    on the record at the hearing, the court hereby denies the Motion without prejudice.
5          IT IS SO ORDERED.
6                                                      ###
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: November 20, 2019

26
27
28




                                                 -2-
     Case 2:19-bk-13957-RK     Doc 34 Filed 11/20/19 Entered 11/20/19 12:59:35        Desc
                                Main Document Page 3 of 3



1                              TENTATIVE RULING ON MOTION
2
     Deny motion of Chapter 7 trustee to dismiss bankruptcy case and "vacate" debtor's
3    discharge without prejudice because: (1) the Chapter 7 Trustee lacks standing to bring
4    a motion to dismiss under FRBP [Federal Rule of Bankruptcy Procedure] 1017(c), which
     refers to 11 U.S.C. 707(a)(3), which in turn states that only the United States Trustee
5    may bring a motion to dismiss for failure to file required documents under 11 U.S.C.
     707(a)(3) ("only on a motion by the United States Trustee"), and thus, the Chapter 7
6    Trustee cannot bring a motion to dismiss under FRBP 1017(c); (2) since debtor's
     discharge in this case was entered on 7/22/19, by seeking to "vacate" discharge, the
7
     Chapter 7 trustee is in effect seeking to revoke debtor's discharge which requires an
8    adversary proceeding under FRBP 7001(4), and thus, the Chapter 7 trustee may not
     proceed by motion to revoke debtor's discharge. Denial of the motion is without
9    prejudice on grounds that the motion is procedurally defective. Appearances are
     required on 11/19/19, but counsel and self-represented parties may appear by
10   telephone in accordance with the court's telephone appearance procedures posted
11   online on the court's website.

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               -3-
